Name: 2008/904/EC: Council Decision of 27Ã November 2008 appointing a Dutch member and two Dutch alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2008-12-05

 5.12.2008 EN Official Journal of the European Union L 327/18 COUNCIL DECISION of 27 November 2008 appointing a Dutch member and two Dutch alternate members of the Committee of the Regions (2008/904/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Dutch Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the resignation of Mr Nico SCHOOF. One alternate members seat has become vacant following the resignation of Mr Lodewijk ASSCHER. Another alternate members seat becomes vacant following the appointment, by this Decision, of Mr Bas VERKERK as a member of the Committee of the Regions, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as member:  Mr Bas VERKERK, Burgemeester van Delft (change of mandate); and (b) as alternate members:  Mr Job COHEN, Burgemeester van Amsterdam,  Mr Hans KOK, Burgemeester van Hof van Twente. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 27 November 2008. For the Council The President L. CHATEL (1) OJ L 56, 25.2.2006, p. 75.